In re James, Terry L.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Bienville, 2nd Judicial District Court, Div. “C”, No. 23,085; to the Court of Appeal, Second Circuit, No. 25337-KW.
Writ granted. Relator moved the district court under LSA — C.Cr.P. art. 882 to correct an illegal sentence and the district court denied the motion as untimely pursuant to LSA-C.Cr.P. art. 930.8(A). However, the timeliness provisions of C.Cr.P. art. 930(A) apply to applications for post conviction relief made under La.C.Cr.P. arts. 924-930.8, and do not apply to motions to correct illegal sentences made under La.C.Cr.P. art. 882, *367which states that illegal sentences “may be corrected at any time.” State ex rel. Johnson v. Day, 637 So.2d 1062 (La.1994); ef. State v. Johnson, 220 La. 64, 55 So.2d 782 (1951). The district court is therefore ordered to address the merits of relator’s claims.
WATSON, J., not on panel.